DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               M.B., the father,
                                 Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM OFFICE,
                         Appellees.

                               No. 4D20-2006

                           [January 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas Jr., Judge; L.T. Case No. 16-
003840CJDP.

   Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Morgan Lyle Weinstein of Statewide Guardian ad Litem Office,
Defending Best Interests Project, Twig, Trade & Tribunal, PLLC, Fort
Lauderdale, and Thomasina F. Moore, Statewide Director of Appeals of
Statewide Guardian ad Litem Office, Tallahassee, for appellee Guardian
ad Litem on behalf of N.B.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.